--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version

LIMITED GUARANTEE
 
LIMITED GUARANTEE, dated as of October 11, 2011 (this “Limited Guarantee”), by
Ares Corporate Opportunities Fund III, L.P. (the “Guarantor”) in favor of 99
Cents Only Stores, a California corporation, (the “Guaranteed Party”).
 
1.           GUARANTEE. To induce the Guaranteed Party to enter into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), among Number Holdings, Inc., a Delaware corporation (“Parent”),
Number Merger Sub, Inc., a California corporation (“Merger Sub”) and the
Guaranteed Party, pursuant to which Merger Sub, or its permitted assignees, will
be merged with and into the Guaranteed Party (the “Merger”), Guarantor,
intending to be legally bound, hereby absolutely, irrevocably and
unconditionally, guarantees to the Guaranteed Party, but only up to the Cap (as
defined below), the due and punctual observance, performance and discharge of
payment when due of  58.33% (its “Pro Rata Portion”) of (i) the Parent
Termination Fee pursuant to Section 8.03(b) of the Merger Agreement and (ii) any
amounts that become payable (the “Payable Expenses”) by Parent or Merger Sub
pursuant to Section 8.03(d) of the Merger Agreement (collectively, after giving
effect to the Guarantor’s Pro Rata Portion of any reduction in the amounts
payable under clauses (i) or (ii) above or replacement fee agreed to in writing
by Parent and the Company or imposed by a court of competent jurisdiction (other
than in connection with a bankruptcy, reorganization or similar proceeding), the
“Obligation”); provided that in no event shall the Guarantor’s aggregate
liability under this Limited Guarantee exceed in the aggregate (i) $55,121,850,
in the case of the Parent Termination Fee and (ii) $5,833,000 in the case of
Payable Expenses (collectively, the “Cap”), it being understood that this
Limited Guarantee may not be enforced without giving effect to the Cap. All
payments hereunder shall be made in lawful money of the United States, in
immediately available funds. Subject to the Cap, the Guarantor promises and
undertakes to make all payments hereunder free and clear of any deduction,
offset, defense, claim or counterclaim of any kind (other than defenses to the
payment of the Obligation that are available to Parent or Merger Sub under the
Merger Agreement). Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Merger Agreement.
 
If Parent or Merger Sub fails to discharge any of the Obligation, then the
Obligation shall, at the Guaranteed Party’s option, become immediately due and
payable by Guarantor and the Guaranteed Party may at any time and from time to
time, at the Guaranteed Party’s option, and so long as Parent or Merger Sub
fails to discharge any of the Obligation, take any and all actions available
hereunder or under applicable law to collect on the Guarantor’s liabilities
hereunder in respect of such Obligation subject to the Cap; provided, that the
Guaranteed Party acknowledges that the Guarantor’s liability hereunder is
subject to the Cap.
 
Subject to and in furtherance of the foregoing, the Guarantor acknowledges that
the Guaranteed Party may, in its sole discretion, bring and prosecute a separate
action or actions against the Guarantor for the full amount of the Obligation
(subject to the Cap), regardless of whether any action is brought against Parent
or Merger Sub or whether Parent or Merger Sub is joined in any such action or
actions.
 
2.           NATURE OF GUARANTEE.  Subject to the Cap, the Guarantor’s liability
hereunder is absolute, unconditional, irrevocable and continuing irrespective,
without limitation, of (a) any modification, amendment or waiver of, or any
consent to departure from, the Merger Agreement that may be agreed to by Parent
or Merger Sub in accordance with the terms of the Merger Agreement or (b) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, Guarantor hereunder (other than payment and performance in full or
termination of this Limited Guarantee in accordance with its terms). Without
limiting the foregoing, the Guaranteed Party shall not be obligated to file any
claim relating to the Obligation in the event that Parent or Merger Sub becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of the Guaranteed Party to so file shall not affect the Guarantor’s Obligation
hereunder. In the event that any payment to the Guaranteed Party in respect of
the Obligation is rescinded or must otherwise be returned to Guarantor for any
reason whatsoever, the Guarantor shall remain liable hereunder with respect to
such Obligation as if such payment had not been made. Subject to the Cap, this
Limited Guarantee is an unconditional, irrevocable and continuing guarantee of
payment of the Obligation and not of collection of the Obligation. If the
Guaranteed Party is prevented under applicable law or otherwise from demanding
or accelerating payment of any of the Obligation from Parent or Merger Sub by
reason of any automatic stay or otherwise, the Guaranteed Party shall be
entitled to receive from the Guarantor, upon demand therefor, the sums that
otherwise would have been due had such demand or acceleration occurred.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           CHANGES IN OBLIGATION, CERTAIN WAIVERS.
 
(a)           The Guarantor agrees that the Guaranteed Party may at any time and
from time to time, without notice to or further consent of the Guarantor, extend
the time of payment of the Obligation (provided that any amendment to the Merger
Agreement shall be subject to the consent of Parent and Merger Sub as provided
in Section 8.04 thereof), and may also make any agreement with Parent or Merger
Sub for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, without in any way impairing or affecting such
Guarantor’s Obligation under this Limited Guarantee. The Guarantor agrees that
the Obligation of the Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise affected by (i) the failure or delay on the
part of the Guaranteed Party to assert any claim or demand or to enforce any
right or remedy against Parent or Merger Sub; (ii) any change in the time, place
or manner of payment of the Obligation or any rescission, waiver, compromise,
consolidation or other amendment or modification of any of the terms or
provisions of the Merger Agreement made in accordance with the terms thereof or
any agreement evidencing, securing or otherwise executed in connection with the
Obligation; (iii) the addition, substitution or release of any entity or other
person interested in the transactions contemplated by the Merger Agreement; (iv)
any change in the corporate existence, structure or ownership of Parent or
Merger Sub; (v) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting Parent, Merger Sub or any other person interested in the
transactions contemplated by the Merger Agreement; (vi) the existence of any
claim, set-off or other right which the Guarantor may have at any time against
Parent, Merger Sub or the Guaranteed Party, whether in connection with the
Obligation or otherwise (other than defenses to the payment of the Obligation
that are available to Parent or Merger Sub under the Merger Agreement); or (vii)
the adequacy of any means the Guaranteed Party may have of obtaining payment
related to the Obligation. Subject to the Cap, to the fullest extent permitted
by law, the Guarantor hereby expressly waives any and all rights or defenses
arising by reason of any law which would otherwise require any election of
remedies by the Guaranteed Party. The Guarantor waives promptness, diligence,
notice of the acceptance of this Limited Guarantee and of the Obligation,
presentment, demand for payment, notice of non-performance, default, dishonor
and protest, notice of any Obligation incurred and all other notices of any kind
(other than notices expressly required to be provided to Parent or Merger Sub
pursuant to the Merger Agreement), all defenses that may be available by virtue
of any valuation, stay, moratorium law or other similar law now or hereafter in
effect, any right to require the marshalling of assets of Parent or Merger Sub
or any other person interested in the transactions contemplated by the Merger
Agreement, and all suretyship defenses generally (other than defenses to the
payment of the Obligation that are available to Parent or Merger Sub under the
Merger Agreement). The Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by the Merger
Agreement and that the waivers set forth in this Limited Guarantee are knowingly
made in contemplation of such benefits.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The Guaranteed Party hereby covenants and agrees that it shall not
institute, and shall cause its respective controlled affiliates not to institute
any formal proceeding or bring any other formal claim, in any litigation or
other formal proceeding, arising under, or in connection with, the Merger
Agreement or the transactions contemplated thereby (including under the equity
commitment letter dated as of the date hereof from the Guarantor to Parent (the
“Equity Commitment Letter”)), against the Guarantor, Parent, Merger Sub, or any
of their affiliates or any of their respective former, current or future equity
holders, controlling persons, directors, officers, employees, agents,
affiliates, members, managers, general or limited partners, or assignees (each
of the foregoing, including the Guarantor, Parent and Merger Sub, a
“Non-Recourse Party”), other than (A) claims against Parent and/or Merger Sub or
any of their successors or assigns under the Merger Agreement, (B) claims by the
Guaranteed Party against ACOF Operating Manager III, LLC or the Other Guarantor
(as defined below), or any of their successors and assigns, under the
Confidentiality Agreement, (C) claims against the Guarantor or any of its
successors or assigns under this Limited Guarantee, or (D) claims against the
Canada Pension Plan Investment Board (the “Other Guarantor”) or any of its
successors or assigns under the limited guarantee, dated as of the date hereof,
by the Other Guarantor in favor of the Guaranteed Party (the “Other Limited
Guarantee”) (the claims referred to in clauses (A), (B), (C) and (D) hereof
being referred to herein as the “Permitted Claims”). The Guarantor hereby
covenants and agrees that it shall not institute, and shall cause its affiliates
not to institute, directly or indirectly, any proceeding asserting that this
Limited Guarantee or any portion thereof is illegal, invalid or unenforceable in
accordance with its terms.
 
(c)           The Guarantor shall not exercise any rights that it may now have
or hereafter acquire against Parent or Merger Sub that arise from the existence,
payment, performance, or enforcement of the Guarantor’s Obligation under or in
respect of this Limited Guarantee, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Guaranteed Party against
Parent or Merger Sub or such other person, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from Parent or Merger Sub or
such other person, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until the Obligation under this Limited Guarantee
shall have been indefeasibly paid in full in immediately available funds. If any
amount shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the indefeasible payment in full in immediately
available funds of the Obligation and all other amounts payable under this
Limited Guarantee, such amount shall be received and held in trust for the
benefit of the Guaranteed Party, shall be segregated from other property and
funds of the Guarantor and shall forthwith be paid or delivered to the
Guaranteed Party in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Obligation and all other
amounts payable under this Limited Guarantee, in accordance with the terms of
the Merger Agreement, whether matured or unmatured, or to be held as collateral
for any Obligation or other amounts payable under this Limited Guarantee
thereafter arising.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the
Guaranteed Party to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the Guaranteed Party of any right, remedy or power hereunder
preclude any other or future exercise of any right, remedy or power hereunder.
Each and every right, remedy and power hereby granted to the Guaranteed Party or
allowed it by law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Guaranteed Party at any time or from time
to time. Subject to the Cap and except with respect to its obligations to
proceed against Guarantor as provided in Section 1, the Guaranteed Party shall
not have any obligation to proceed at any time or in any manner against, or
exhaust any or all of the Guaranteed Party’s rights against, Parent, Merger Sub
or any other person liable for the Obligation prior to proceeding against the
Guarantor hereunder.
 
5.           REPRESENTATIONS AND WARRANTIES. The Guarantor hereby represents and
warrants, with respect to itself, to the Guaranteed Party that (a) it is duly
organized and validly existing under the laws of the jurisdiction of its
formation; (b) it has all limited partnership or corporate, as applicable, power
and authority to execute, deliver and perform this Limited Guarantee; (c) the
execution, delivery and performance of this Limited Guarantee by such party has
been duly and validly authorized and approved by all necessary limited
partnership or corporate, as applicable, action, and no other proceedings or
actions on the part of such party are necessary therefore; (d) this Limited
Guarantee has been duly and validly executed and delivered by it and constitutes
a valid and legally binding obligation of it, enforceable against it in
accordance with its terms, except that such enforceability may be (i) limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws of general application relating to or affecting creditors’
rights generally and (ii) subject to general equitable principles (whether
considered in a proceeding in equity or at law); (e) the execution, delivery and
performance by it of this Limited Guarantee do not and will not (i) violate its
organizational and governing documents, (ii) violate any law or judgment or
(iii) result in any violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of any benefit under, any contract
to which it is a party, other than such items that, individually or in the
aggregate, would not reasonably be expected to prevent or delay it from
performing the Obligation under this Limited Guarantee; and (f) it has the
financial capacity to pay and perform the Obligation under this Limited
Guarantee, and all funds necessary for it to fulfill the Obligation hereunder
shall be available to it for so long as this Limited Guarantee shall remain in
effect in accordance with Section 8 hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           NO ASSIGNMENT. The Limited Guarantee may not be assigned, in whole
or in part, by the Guaranteed Party.  The Guarantor’s obligation to fund all or
any portion of the Obligation set forth herein may be assigned by the Guarantor
to one or more affiliates of the Guarantor and affiliated funds, provided,
however, that any such assignment shall not relieve the Guarantor of the
Obligation under this Limited Guarantee.  Any purported assignment in
contravention of this Section 6 shall be void.
 
7.           NOTICES. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (i) upon personal delivery, (ii) one (1) Business Day after being sent via
a nationally recognized overnight courier service, (iii) three (3) Business Days
after being sent, postage prepaid, by registered, certified or express mail or
(iv) upon receipt of electronic or other confirmation of transmission if sent
via facsimile, in each case, at the addresses or facsimile numbers (or at such
other address or facsimile number for a party as shall be specified by like
notice) set forth below:
 
if to the Guarantor:
 
Ares Corporate Opportunities Fund III, L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, California  90067
Facsimile No.: (310) 201-4170
Attention:  Kevin Frankel
 
with a copy to:
 
Proskauer Rose LLP
2049 Century Park East, 32nd Floor
Los Angeles, CA 90067
Facsimile No.: (310) 557-2193
Attention: Michael A. Woronoff
 
If to the Guaranteed Party, as provided in the Merger Agreement.
 
8.           CONTINUING GUARANTEE. This Limited Guarantee may not be revoked or
terminated and shall remain in full force and effect and shall be binding on the
Guarantor and its successors and assigns until the Obligation has been
indefeasibly satisfied in full. Notwithstanding the foregoing, this Limited
Guarantee shall automatically and immediately terminate, the Guarantor shall
have no further obligations under this Limited Guarantee and, solely in the case
of clause (e) below, if the Guarantor has previously made any payments under
this Limited Guarantee, the Guarantor shall be entitled to recover such payments
from the Guaranteed Party upon the earliest to occur of (a) the valid
termination of the Merger Agreement pursuant to the terms thereof (other than a
valid termination of the Merger Agreement that results in the Parent Termination
Fee becoming payable pursuant to Section 8.03(b) of the Merger Agreement), (b)
the Effective Time; provided the Guarantor shall, prior to such termination,
have fully funded and paid to Parent its Commitment as defined under the Equity
Commitment Letter, (c) the Guaranteed Party or any of its designees accepting
the Parent Termination Fee pursuant to the Merger Agreement and the payment by
Parent or its designees of all amounts payable under Section 8.03(d) of the
Merger Agreement, (d) the nine month anniversary of the date of a valid
termination of the Merger Agreement pursuant to the terms thereof, unless prior
to such nine month anniversary, the Guaranteed Party shall have provided notice
to the Guarantor claiming amounts payable by the Guarantor to the Guaranteed
Party under this Limited Guarantee or notice to Parent or Merger Sub claiming
amounts payable by Parent or Merger Sub under the Merger Agreement, in which
case this Limited Guarantee shall terminate upon (i) indefeasible payment in
full of the Obligation (subject to the Cap), (ii) the final, non-appealable
resolution of all legal proceedings commenced by the Guaranteed Party alleging
amounts payable by the Guarantor under this Limited Guarantee and indefeasible
payment in full of the Obligation (subject to the Cap), if applicable or (iii) a
written agreement signed by each of the parties hereto terminating this Limited
Guarantee or (e) the Guaranteed Party or any of its controlled affiliates,
instituting any formal proceeding or bringing any other formal claim, in any
litigation or other formal proceeding, against the Guarantor, Parent or Merger
Sub or any other Non-Recourse Party in connection with the Merger Agreement or
any of the transactions contemplated thereby (including under  the Equity
Commitment Letter), other than any Permitted Claim.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           NO RECOURSE. Notwithstanding anything that may be expressed or
implied in this Limited Guarantee or any document or instrument delivered in
connection herewith, and notwithstanding the fact that the Guarantor may be a
partnership, by its acceptance of the benefits of this Limited Guarantee, the
Guaranteed Party acknowledges and agrees that no person other than the Guarantor
has any obligations hereunder and no recourse shall be had hereunder or under
any document or instrument delivered in connection herewith, or for any claim
based on, in respect of, or by reason of, such obligations or their creation,
against, and no personal liability therefor shall attach to, the Guarantor, or
any Non-Recourse Party through the Guarantor, Parent, Merger Sub or otherwise,
whether by or through attempted piercing of the corporate veil, by or through a
claim by or on behalf of the Guaranteed Party against the Guarantor or against
any Non-Recourse Party (including any claim to enforce the Equity Commitment
Letter), by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable law, or
otherwise, except for the Guaranteed Party’s rights (i) against the Guarantor
and its successors or assigns under this Limited Guarantee, (ii) against Parent
and Merger Sub and their successors or assigns pursuant to the Merger Agreement,
(iii) against ACOF Operating Manager III, LLC or the Other Guarantor, or any of
their successors and assigns, under the Confidentiality Agreement, and
(iv)  against the Other Guarantor and its successors or assigns under the Other
Limited Guarantee, pursuant to a Permitted Claim (such rights, the “Permitted
Rights”).  Other than the Permitted Rights and, in the case of affiliates, any
rights against Parent or Merger Sub pursuant to (x) the Other Transaction
Agreements and any other agreement contemplated thereby, (y) the letter
agreement, dated as of the date hereof, among Parent, Merger Sub, and certain
Company affiliates relating to certain leases and (z) any agreement entered into
pursuant to the consummation of the Merger, recourse against the Guarantor
pursuant to and expressly subject to the terms and conditions of this Limited
Guarantee shall be the sole and exclusive remedy of the Guaranteed Party and all
of its affiliates against the Guarantor, Parent, Merger Sub and the Non-Recourse
Parties in respect of any liabilities or obligations arising under, or in
connection with, the Merger Agreement, the Equity Commitment Letter or the
transactions contemplated thereby.  Nothing set forth in this Limited Guarantee
shall confer or give or shall be construed to confer or give to any person
(including any person acting in a representative capacity) any rights or
remedies against any person other than the Guarantor as expressly set forth
herein.  Notwithstanding anything to the contrary in this Limited Guarantee or
any document or instrument delivered in connection herewith, the Guaranteed
Party shall not pursue any remedies directly against the Guarantor pursuant to
this Limited Guarantee, unless it is seeking (or has sought) to pursue similar
relief against the Other Guarantor pursuant to its limited guarantee in favor of
the Guaranteed Party dated as of the date hereof, in accordance with the terms
thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
10.           GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL. This
Limited Guarantee shall be governed by, and construed in accordance with, the
laws of the State of California, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.
 
Each of the parties hereto (i) irrevocably submits itself to the personal
jurisdiction of any court of proper subject matter jurisdiction in the State of
California in the event any dispute arises out of this Limited Guarantee, (ii)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (iii) agrees that it will
not bring any action relating to this Limited Guarantee in any court other than
a court in the State of California, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such
court, and (iv) waives any right to trial by jury with respect to any suit,
action or proceeding directly or indirectly related to or arising out of this
Limited Guarantee.  Each of the parties hereto further agrees that notice as
provided herein shall constitute sufficient service of process and waives any
argument that such service is insufficient.  Each of the parties hereto hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action related to or
arising out of this Limited Guarantee, that (i) the action in any such court is
brought in an inconvenient forum, (ii) the venue of such action is improper or
(iii) this Limited Guarantee or the subject matter hereof may not be enforced in
or by such courts.
 
11.           COUNTERPARTS. This Limited Guarantee may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Limited Guarantee delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Limited Guarantee.
 
12.           CONFIDENTIALITY. This Limited Guarantee shall be treated as
confidential and is being provided to the Guaranteed Party solely in connection
with the Merger. This Limited Guarantee may not be used, circulated, quoted or
otherwise referred to in any document, except with the written consent of the
Guarantor. The foregoing notwithstanding, the Guaranteed Party and the Guarantor
may disclose the existence of this Limited Guarantee to (a) their affiliates and
representatives and (b) to the extent required by law, the applicable rules of
any national securities exchange or in connection with any securities regulatory
agency filings relating to the Merger.
 
13.           NO MODIFICATION; ENTIRE AGREEMENT. This Limited Guarantee may not
be amended, modified or supplemented except by an agreement in writing signed by
the Guarantor and the Guaranteed Party.  This Limited Guarantee constitutes the
sole and entire agreement of the Guarantor or any of its affiliates, on the one
hand and the Guaranteed Party or any of its affiliates, on the other hand, with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
 
 
7

--------------------------------------------------------------------------------

 
 
14.           PARTIES IN INTEREST.  This Limited Guarantee (a) is for the sole
benefit of the Guaranteed Party, (b) shall be binding upon the Guarantor, and
(c) may be enforced solely by the Guarantor and the Guaranteed Party.  Nothing
in this Limited Guarantee, express or implied, is intended to or shall confer
upon any person (other than the Guarantor and the  Guaranteed Party) any legal
or equitable right, benefit or remedy of any nature whatsoever
 
15.           MISCELLANEOUS.



 
(a)           The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Limited Guarantee.
 
(b)           All parties acknowledge that each party and its counsel have
reviewed this Limited Guarantee and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Limited Guarantee.
 
 
(signature pages follow)
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.
 

 
ARES CORPORATE
OPPORTUNITIES FUND III, L.P.
                By: ACOF Operating Manager III,      LLC, its Manager        

 

 
By
/s/ Adam Stein     Name:  Adam Stein        Title:Authorized Signatory          

 
[Signature Page to Limited Guarantee]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.
 

  99 CENTS ONLY STORES        

       

 

 
By
/s/ Eric Shiffer     Name: Eric Shiffer     Title: Chief Executive Officer      
   

 
 
[Signature Page to Limited Guarantee]
 
 
10

--------------------------------------------------------------------------------